NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-SEP-2020
                                            09:11 AM
                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


      DESTINN W. LA BATTE, Claimant-Appellant/Appellant, v.
      MENTAL HEALTH KOKUA, Employer-Appellee/Appellee, and
           HAWAII EMPLOYERS' MUTUAL INSURANCE COMPANY,
               Insurance Carrier-Appellee/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2017-172; DCD NO. 2-13-04756)

           ORDER APPROVING STIPULATION TO DISMISS APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of the Stipulation to Dismiss Appeal
(Stipulation), filed July 17, 2020, by Claimant-Appellant/
Appellant Destinn W. La Batte, the papers in support, and the
record, it appears that (1) the appeal has been docketed; (2) the
parties stipulate to dismiss the appeal and bear their own
attorneys' fees and costs; (3) the Stipulation is dated and
signed by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed.
           DATED:   Honolulu, Hawai#i, September 21, 2020.

                                     /s/ Derrick H.M. Chan
                                     Presiding Judge

                                     /s/ Keith K. Hiraoka
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge